DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 17, 18, 20, 21, 23, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darby et al. ("Darby" US 20130024754).

Regarding claim 1, Darby teaches a video recommendation method, comprising: 
acquiring a target short video; [Darby – Para 0163, 0169, 0176, Fig. 6, 7, 8A: teaches the upload server 108 receives and stores 602 an uploaded content file]
identifying, from candidate long videos, a target long video that the target short video is from based on a video fingerprint feature of the target short video and video fingerprint features of the candidate long videos; and [Darby – Para 0134, 0165, 0171, Fig. 6, 7, 8A: teaches a matching module 306 determines one or 
recommending the target long video.  [Darby – Para 0150, Fig. 4A: teaches Element 404 is a graphical window for displaying one or more suggestions, wherein Element 408 is a graphical representation of the name of the full version movie included in the target content file. Element 410 is a full version movie button 410 clickable by a user to cause playback of the target content file.]

Regarding claim 2, Darby teaches the video recommendation method according to claim 1, wherein recommending the target long video comprises: 
displaying a prompt message of the target long video on a playing page for playing the target short video, wherein the prompt information comprises at least one of an identifier of the target long video, a link of resources of the target long video, and an identifier of a long video set comprising the target long video.  [Darby – Para 0150, Fig. 4A: teaches under the suggestions box (element 404), displaying Element 408 is a graphical representation of the name of the full version movie included in the target content file]

Regarding claim 3, Darby teaches the video recommendation method according to claim 2, further comprising: 
in response to detecting a target operation performed on the prompt message of the target long video, displaying a playing page for playing the target long video to play the target long video.  [Darby – Para 0150, Fig. 4A: teaches Element 410 is a full version movie button 410 clickable by a user to cause playback of the target content file. In one embodiment, the movie poster graphic 406, the movie name 408 and the full version button 410 are linked to a web page for viewing a full version movie such as a rich web page for a full version movie.]

Regarding claim 5, Darby teaches The video recommendation method according to claim 1, wherein identifying, from the candidate long videos, the target long video that the target short video is from based on the video fingerprint feature of the target short video and the video fingerprint features of the candidate long videos comprises: 
acquiring a feature index library, the feature index library comprising the video fingerprint features of the candidate long videos, wherein the video fingerprint feature comprises an image feature and/or an audio feature; [Darby – Para 0165, 0099, Fig. 1: teaches the matching module 306 searches existing fingerprints stored in the fingerprint storage 128 for one or more fingerprints matching the first fingerprint.  Para 0123: teaches a fingerprint is data such as an audio signature or a combination of an audio signature and a video signature for a video file]
extracting the video fingerprint feature of the target short video; and [Darby – Para 0126: teaches the fingerprint module 302 analyzes the uploaded video files and generates the fingerprints for the video files in batches]
searching for a candidate long video having the video fingerprint feature matching with the video fingerprint feature of the target short video based on the feature index library, as the target long video.  [Darby – Para 0134, Fig. 1: teaches The matching module 306 receives a first fingerprint for the uploaded content file and queries the fingerprint storage 128 for existing fingerprints matching the first fingerprint]

Apparatus and CRM claims 17, 18, 20, 21, 23, 27, and 28 are rejected for the same reasons stated above in the corresponding method claims.
[To note: Darby – Para 0028: teaches a computer program may be stored in a computer readable storage medium with non-volatile memory or any type of media suitable for storing electronic instructions]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 22, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darby as applied to claim 2 above, and further in view of Liu et al. ("Liu" US 20180152767).

the video recommendation method according to claim 2, wherein displaying the prompt message of the target long video on the playing page for playing the target short video comprises: 
in response to that the target short video is played within a portion of a display region on the playing page, displaying the prompt message within another portion of the display region on the playing page.  [Darby – Para 0150, Fig. 4A: teaches under the suggestions box (element 404), displaying Element 408 is a graphical representation of the name of the full version movie included in the target content file]
Darby does not explicitly teach in response to detecting that the target short video is played in a full screen mode on the playing page, displaying a floating control on the playing page, wherein the floating control is configured to display the prompt message of the target long video and to respond to the target operation performed on the prompt message; and  3Docket No. 619171 

However, Liu teaches in response to detecting that the target short video is played in a full screen mode on the playing page, displaying a floating control on the playing page, wherein the floating control is configured to display the prompt message of the target long video and to respond to the target operation performed on the prompt message; and [Liu – Para 0197: teaches the terminal uses a playing component to full-screen play video data, and the playing component displays a prompt message. Para 0027: teaches the prompt message 120 includes information that relates to the video data 110. The prompt message 120 can include information 
Darby and Liu are analogous in the art because they are from the same field of video playback [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darby in view of Liu to full screen mode for the reasons of improving user experience by increasing the video size and offering related content.

Apparatus and CRM claims 22 and 29 are rejected for the same reasons stated above in the corresponding method claims.

Claims 6, 7, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darby as applied to claim 5 above, and further in view of Lienhart et al. ("Lienhart" US 20100290667).

Regarding claim 6, Darby does not explicitly teach claim 6.  However, Lienhart teaches the video recommendation method according to claim 5, further comprising: 
extracting first key frames based on image content of each candidate long video to obtain a plurality of first key frames for each candidate long video; [Lienhart – Para 0006: teaches One technique for recognizing video segments is to create a color coherence vector (CCV) or a low-res image (e.g., of size 8 by 8 pixels) representation of a known video sequence and compare the CCV or low-res image 
for each first key frame of the candidate long videos, performing image feature extraction on a plurality of regions of the first key frame to obtain an image feature of the first key frame; and [Lienhart – Para 0080, 0088: teaches The combination of features for different images (or portions of images) make up a fingerprint. The fingerprint (features created from multiple frames or frame portions) may include unique temporal characteristics instead of, or in addition to, the unique spatial characteristics of a single image]
establishing the feature index library based on the image feature of each first key frame of the candidate long videos.  [Lienhart – Para 0082: teaches the generation of fingerprints for known entities (e.g., advertisements, intros) that are stored in a database for comparison]
Darby and Lienhart are analogous in the art because they are from the same field of video streams [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darby’s image feature extraction in view of Lienhart to extracting keyframes for the reasons of improving accuracy by analyzing frames or images of the content in order to determine fingerprints for matching.

Regarding claim 7, Darby does not explicitly teach claim 6.  However, Lienhart teaches the video recommendation method according to claim 6, wherein extracting the video fingerprint feature of the target short video comprises: 
extracting a plurality of second key frames of the target short video based on image content of the target short video; and [Lienhart – Para 0006: teaches One technique for recognizing video segments is to create a color coherence vector (CCV) or a low-res image (e.g., of size 8 by 8 pixels) representation of a known video sequence and compare the CCV or low-res image fingerprint against the color coherence vectors or low-res images of incoming video streams]
for each second key frame of the target short video, extracting an image feature of the second key frame as the video fingerprint feature of the target short video.  [Lienhart – Para 0080, 0088: teaches the combination of features for different images (or portions of images) make up a fingerprint. The fingerprint (features created from multiple frames or frame portions) may include unique temporal characteristics instead of, or in addition to, the unique spatial characteristics of a single image]
In addition, the rationale of claim 6 is used for this claim.

Apparatus and CRM claims 24 and 25 are rejected for the same reasons stated above in the corresponding method claims.

Claims 8 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darby and Lienhart as applied to claim 7 above, and further in view of Ikizyan et al. ("Ikizyan" US 20130163957).

Regarding claim 8, Darby and Lienhart teaches The video recommendation method according to claim 7, wherein searching for the candidate long video having the video fingerprint feature matching with the video fingerprint feature of the target short video based on the feature index library, as the target long video comprising: 
searching for a first key frame having the image feature matching with the image feature of each second key frame of the target short video from the feature index library, to obtain one or more target first key frames matching with the second key frame; and [Lienhart – Para 0091, Fig. 10: teaches The comparison 1030 may be made to the entire fingerprint for the known advertisements, or may be made after comparing to some portion of the fingerprints (e.g., 1 second which is 25 frames in PAL or 29.97 frames in NTSC, 35 frames which is approximately 1.4 seconds in PAL) that is large enough to make a determination regarding similarity.]
Darby and Lienhart teaches matching candidate videos, but does not explicitly teach determining the target long video from the candidate long videos based on a playing time point of each target first key frame from a same candidate long video and a playing time point of each second key frame of the target short video, wherein the playing time point of each target first key frame of the target long video matches with the playing time point of a respective second key frame of the target short video.  

However, Ikizyan teaches determining the target long video from the candidate long videos based on a playing time point of each target first key frame from a same candidate long video and a playing time point of each second key frame of the target short video, wherein the playing time point of each target first key frame of the target long video matches with the playing time point of a respective second key frame of the target short video.  [Ikizyan – Para 0022: teaches a confidence score based on frame number and/or running time in a video for matching between entries in a table and a reference video fingerprint 201. a reference video fingerprint 201 that yields the smallest error and/or difference between entries in the table 301 and fingerprint 201 can be identified as a match]
Darby, Lienhart, and Ikizyan are analogous in the art because they are from the same field of video fingerprints [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darby and Lienhart’s video matching in view of Ikizyan to frame timing for the reasons of improving accuracy by determining the timing of the analyzed frame to increase a confidence score in matching videos to other videos.

Apparatus and CRM claims 26 are rejected for the same reasons stated above in the corresponding method claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426